          Case 3:17-cv-00047-KGB Document 38 Filed 05/31/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GREENE COUNTY TECH SCHOOL DISTRICT                                                     PLAINTIFF

v.                                Case No. 3:17-cv-00047-KGB


MW, an adult, and CARLA WILSON, mother of MW                                       DEFENDANTS

                                           JUDGMENT

       Because no party timely appealed the Final Decision and Order in the Arkansas Department

of Education, Special Education Unit, Case Number H-17-27, issued on November 3, 2017,

addressing this dispute among the parties, the Court dismisses plaintiff Greene County Tech

School District’s claims and this action. For the reasons set forth in this Court’s Order entered this

same date, the Court also dismisses the counterclaim and third-party complaint filed by defendants

MW, an adult, and Carla Wilson, mother of MW.

       It is so ordered this 31st day of May, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
